Citation Nr: 1631874	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a migraine headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part awarded an evaluation of 10 percent for migraine headaches.

In December 2015, the Board granted a higher 30 percent rating for migraine headaches, granted a higher 10 percent rating for bunions, and reopened claims for service connection for a low back disorder and endometritis.  The claims for service connection and a claim for TDIU were remanded for further development.

The Veteran appealed the denial of a rating higher than 30 percent for migraine headaches to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court vacated the Board's December 2015 decision insofar as it denied a rating in higher than 30 percent, and remanded the case to the Board for development consistent with a Joint Motion for Partial Remand (JMPR).

The Board notes that the issues remanded in December 2015 are not back before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of entitlement to an evaluation in excess of 30 percent for a migraine headache disability.

The June 2016 JMPR, endorsed by the Court, noted the Board erred in not providing adequate reasons and bases for its denial of a rating higher than 30 percent for migraine headaches.  The Court specifically noted the Board erred in its definition of "economic inadaptability" and by taking into account the ameliorating effects of medication taken for headaches.  In July 2016, the Veteran requested her case be remanded to the AOJ for review of additional evidence submitted.

Accordingly, the case is REMANDED for the following action:

The AOJ should complete all necessary development, review the record, and readjudicate the issue of entitlement to an evaluation in excess of 30 percent for a migraine headache disability.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




